Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2022

                                      No. 04-21-00410-CR

                                   James Cornelious SCOTT,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR7104
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on March 25, 2022. We extended this
deadline twice to June 16, 2022, and stated in our last order: “No further extensions of time will
be allowed.” However, to date, the brief has not been filed. Appellant’s attorney is ORDERED
to respond to this court in writing within ten days of the date of this order. The response should
state a reasonable explanation for failing to timely file the brief and demonstrate the steps being
taken to remedy the deficiency. If appellant’s attorney fails to file an adequate response within
ten days, this appeal will be abated to the trial court for an abandonment hearing, and the trial
court will be asked to consider whether sanctions are appropriate. See TEX. R. APP. P.
38.8(b)(2).


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court